Centra, J. (dissenting). ■
Introduction
We respectfully dissent and would affirm the order denying plaintiff’s motion seeking leave to amend the complaint by adding a cause of action under Public Health Law § 2801-d. In our view, plaintiff may not rely upon that statute because she has stated a cause of action for medical malpractice that will not be difficult to prove.
Facts
In February 2006 plaintiff became a long-term care resident of defendant Jewish Home and Infirmary of Rochester, N.Y., Inc., which is owned and operated by defendant Jewish Health Care System of Rochester, Inc. (collectively, Jewish Home). According to plaintiff, she suffered from a bladder retention problem and thus required straight catheterization in order to void her bladder. On March 5, 2006, however, a member of the nursing staff failed to perform the procedure, and plaintiff was required to leave her bed later in the evening in order to use the bathroom. While in the process of leaving her bed, her bladder spontaneously emptied onto the floor, and she slipped and fell. Over the next few days, plaintiff underwent diagnostic evaluations but was encouraged by the medical staff to attempt to ambulate and to attend physical therapy sessions. One of those evaluations was performed by defendant Lars-Goran Lars-son, M.D., who allegedly failed to perform a neurological exam or even to note plaintiffs fall in his documentation of the evaluation.
Plaintiffs condition eventually worsened, causing plaintiff to experience severe pain, and she fell again on March 12, 2006 while attempting to ambulate. On March 15, 2006, plaintiff underwent a CT scan that revealed “a compression fracture of T7 and a compression deformity of Til.” Nevertheless, defendants did not hospitalize plaintiff and allegedly “failed to *153follow any spinal cord precautions to guard against spinal cord injury.” On March 18, 2006, plaintiff was visited by her son-in-law, a physician, who performed a neurological examination and ordered that plaintiff be rushed to a hospital for emergency evaluation of a potential spinal cord injury. At the hospital, plaintiff “was diagnosed with compression fractures of her thoracic spine . . . [as well as] a permanent spinal cord injury resulting in paraplegia and loss of bladder and bowel function.”
Plaintiff commenced this action asserting a cause of action for medical malpractice. Specifically, plaintiff alleged that defendants failed “to properly perform straight catheterization as ordered by the nursing staff . . . [, which] was a departure from the standard of care for a reasonably prudent nurse or nursing home . . . [and] resulted in plaintiff slipping and falling and suffering an injury to her back.” Plaintiff further alleged that “[t]he failure of defendants to diagnose and treat [her] compression fractures and ... to provide spinal precautions after her first fall was a departure from the [relevant] standard of care . . . and resulted in her permanent spinal cord injury.”
Five months after commencing this action, plaintiff moved for leave to amend the complaint by adding a cause of action against the Jewish Home pursuant to Public Health Law § 2801-d. Supreme Court denied the motion, relying on two of this Court’s prior decisions.
Public Health Law § 2801-d
The majority sets forth the relevant provisions of Public Health Law § 2801-d. Section 2801-d (2) allows for compensatory damages in an amount no “less than [25%] of the daily per-patient rate of payment established for the residential health care facility.” As noted by the majority, a plaintiff may also recover punitive damages and attorneys’ fees for a cause of action pursuant to section 2801-d (see § 2801-d [2], [6]), and any damages recovered by a plaintiff “shall be exempt for purposes of determining initial or continuing eligibility for [Medicaid]” (§ 2801-d [5]).
Public Health Law § 2803-c sets forth various rights of patients in nursing homes, any violation of which could support a section 2801-d cause of action against the facility. Included in those rights is “the right to receive adequate and appropriate medical care” (§ 2803-c [3] [e]), which plaintiff relies upon to support her section 2801-d cause of action. Plaintiff also relies on alleged violations of the regulations governing nursing homes *154(see e.g. 10 NYCRR 415.12 [h] [2] [“The facility shall ensure that . . . each resident receives adequate supervision and assistive devices to prevent accidents”]).
Precedent
We first examined Public Health Law § 2801-d in Goldberg v Plaza Nursing Home Comp. (222 AD2d 1082 [1995]). In that case, the plaintiff alleged that the defendant nursing home’s employees ignored the calls of her mother, the decedent, to release her from a restraint vest that she wore, and the decedent became agitated and was either strangled by the vest or suffered cardiac arrest (see id at 1083). We concluded that Supreme Court should have granted the defendant’s motion for summary judgment dismissing the section 2801-d cause of action (see id at 1083-1084). Relying on the legislative history of the statute, as well as Begandy v Richardson (134 Misc 2d 357, 360-361 [1987]), we concluded that the purpose of section 2801-d “was not to create a new personal injury cause of action based on negligence when that remedy already existed” (Goldberg, 222 AD2d at 1084). We noted that the plaintiff had the right to bring a wrongful death action predicated upon the defendant’s negligence and that to allow the section 2801-d cause of action to stand “would authorize a cause of action under that section for every case based upon negligence and implicating a residential health care facility” (id.).
We examined Public Health Law § 2801-d again in Doe v Westfall Health Care Ctr. (303 AD2d 102, 104 [2002]), a case in which the decedent was placed in a nursing home after she sustained a head injury in an automobile accident, leaving her in a chronic vegetative state. The decedent was raped by a male health aide at the facility and became pregnant, ultimately giving birth to a baby boy before dying the following year (see id. at 104). The plaintiff, decedent’s mother, asserted causes of action for, inter alia, negligence and a violation of section 2801-d (see id.). We reexamined Goldberg and concluded “that the clear intent of section 2801-d was to expand the existing remedies for conduct that, although constituting grievous and actionable violations of important rights, did not give rise to damages of sufficient monetary value to justify litigation” (id. at 109). We further concluded that the complained-of conduct in Doe “is precisely the sort of conduct that [section 2801-d] was designed to target, but recovery for such conduct is often barred for plaintiffs who sue at common law” (id. at 110). In that case, a negligence *155cause of action against the facility would have been difficult to establish “because of the [probable] absence of the requisite element of foreseeability, i.e., the facility’s lack of prior knowledge of the [health aide’s] criminal tendencies” (id. at 110). We concluded that
“the Legislature could not have intended that [the] plaintiff be prevented from asserting a cause of action under [section 2801-d] merely because her simultaneously asserted common-law causes of action survived a motion to dismiss where, as here, those common[-]law causes of action ultimately may not survive a motion for summary judgment” (id. at 112).
We therefore overruled our decision in Goldberg to the extent that “we determined therein that summary judgment dismissing the [section 2801-d] cause of action was appropriate despite doubt concerning the efficacy of the remaining common-law cause of action” (id.).
We also note that the First and Third Departments have allowed a Public Health Law § 2801-d cause of action to stand even when the plaintiff alleges a common-law cause of action (see Leclaire v Fort Hudson Nursing Home, Inc., 52 AD3d 1101, 1102 [2008]; Ward v Eastchester Health Care Ctr., LLC, 34 AD3d 247 [2006]; Fleming v Barnwell Nursing Home & Health Facilities, 309 AD2d 1132, 1132-1133 [2003]; Zeides v Hebrew Home for Aged at Riverdale, 300 AD2d 178, 178-179 [2002]). Those cases, however, do not discuss the legislative history of the statute or analyze whether such a cause of action is proper when the plaintiff could successfully recover under a common-law cause of action.
Analysis
The majority relies on the purportedly clear language of the statute and concludes that plaintiff is not precluded from asserting a cause of action under Public Health Law § 2801-d inasmuch as the remedies provided for in that section “are in addition to and cumulative with any other remedies available to a patient, at law or in equity or by administrative proceedings” (§ 2801-d [4]). The majority further concludes that our prior decisions should not be followed because they were unsound and contrary to reason. We disagree.
The doctrine of stare decisis “recognizes that legal questions, once resolved, should not be reexamined every time they are *156presented” (Dufel v Green, 198 AD2d 640, 640 [1993], affd 84 NY2d 795 [1995]). “ ‘The doctrine . . . rests upon the principle that a court is an institution, not merely a collection of individuals, and that governing rules of law do not change merely because the personnel of the court changes’ ” (People v Taylor, 9 NY3d 129, 148 [2007]). Stare decisis “ ‘is the preferred course because it promotes the evenhanded, predictable, and consistent development of legal principles, fosters reliance on judicial decisions, and contributes to the actual and perceived integrity of the judicial process’ ” (id.; see People v Damiano, 87 NY2d 477, 488-489 [1996, Simons, J., concurring]; Baden v Staples, 45 NY2d 889, 892 [1978]). We have examined the issue raised on this appeal not once, but twice. Certainly the learned jurists on this Court in the prior decisions were aware of the language of Public Health Law § 2801-d relied upon by the majority. The only changes to the body of law concerning that issue since our decision in Doe are the decisions of the First and Third Departments that, as noted above, did not provide any analysis with respect to whether a section 2801-d cause of action is appropriate when the plaintiff has a viable common-law cause of action. The lower court in this case explicitly relied on our decisions in Goldberg and Doe in denying the motion. We cannot agree with the majority’s conclusion that our prior decisions should be so easily cast aside.
In our opinion, there are no compelling reasons “to overcome the sound demands of stare decisis” (Hartford Ins. Co. of Midwest v Halt, 223 AD2d 204, 212 [1996], Iv denied 89 NY2d 813 [1997]). The language of Public Health Law § 2801-d (4) makes it clear that a plaintiff is not limited to a cause of action pursuant to that section when he or she has other viable causes of action, such as one for negligence. In other words, a plaintiff may decide to assert a section 2801-d cause of action rather than one for negligence or medical malpractice. As we noted in Doe, the purpose of section 2801-d “was to expand the existing remedies for conduct that, although constituting grievous and actionable violations of important rights, did not give rise to damages of sufficient monetary value to justify litigation” (303 AD2d at 109). The Memorandum of the State Executive Department stated that the purpose of the statute was
“[t]o provide patients in nursing homes, including facilities providing health-related services, with increased powers to enforce their rights to adequate treatment and care by providing them with a private *157right of action to sue for damages and other relief and enabling them to bring such suits as class actions” (Mem of State Exec Dept, 1975 McKinney’s Session Laws of NY, at 1685).
The Governor’s Memorandum similarly stated that the statute would create “a patient’s right of action against a facility [that] fails to meet required standards of care” (Governor’s Mem approving L 1975, chs 648-660, 1975 McKinney’s Session Laws of NY, at 1764). The State Executive Department further explained that the statute would increase the protection of nursing home patients by creating incentives to encourage private parties to help to protect their rights (see Mem of State Exec Dept, at 1685-1686). For example, the statute allows for class actions and fixes the minimum amount of damages, thus enabling the potential recovery to be large enough to encourage the private bar to commence actions on behalf of nursing home patients (see id. at 1686). In addition, the statute permits the award of attorneys’ fees, which further encourages such representation (see id.).
In this case, rather than initially asserting a cause of action under Public Health Law § 2801-d, plaintiff elected to recover damages by asserting a cause of action for medical malpractice. Plaintiff admits that she is now seeking damages under section 2801-d to ensure that she could “recover compensation for her injuries while retaining Medicaid eligibility to pay for her ongoing care,” and “to keep at least a portion of her recovery safe from Medicaid recoupment.” As we concluded in Goldberg and Doe and as the legislative history of section 2801-d demonstrates, however, that section was not meant to supplement every case asserting a common-law cause of action against a residential health care facility. The Legislature did not intend to allow a plaintiff to assert a section 2801-d cause of action in addition to common-law causes of action simply to allow the plaintiff to retain Medicaid eligibility or to render exempt from Medicaid recoupment any damages recovered by the plaintiff.
We conclude, as we did in Doe, that a Public Health Law § 2801-d cause of action should be limited to those cases in which recovery under a common-law cause of action would prove difficult or inadequate. Simply alleging a violation of a right enumerated in section 2803-c is not enough to allow a section 2801-d cause of action to stand. The provisions of section 2803-c, including the provision that a patient “shall have the right to receive adequate and appropriate medical care” (§ 2803-c [3] [e]), would encompass most negligence actions brought against *158a residential health care facility. In determining whether a section 2801-d cause of action is appropriate in a case where a residential health care facility allegedly deprived the plaintiff of some right or benefit, a court must examine the facts to determine the likelihood of success under the common-law causes of action asserted. In some cases, that determination cannot be made at the pleadings stage, in which event a motion for leave to amend the complaint to assert a cause of action under section 2801-d should be granted. Here, however, it is clear from the factual allegations of the complaint that this is a straightforward medical malpractice case against the facility, rather than a case envisioned by the Legislature as appropriate for a section 2801-d cause of action. This is not a case where an attorney would need the financial incentives of section 2801-d (2) and (6) in order to represent plaintiff. “There is no difficulty with the plaintiff[’s] proof or any bar to recovery, if negligence is found, under standard common-law principles, nor any problem of damages” (Bielewicz v Maplewood Nursing Home, Inc., 4 Misc 3d 475, 479 [2004]).
Accordingly, we would affirm the order.
Fahey and Gorski, JJ., concur with Pine, J.; Scudder, PJ., and Centra, J., dissent and vote to affirm in a separate opinion by Centra, J.
It is hereby ordered that the order so appealed from is reversed, on the law, without costs, and the motion is granted upon condition that plaintiff shall serve the proposed amended complaint within 20 days of service of the order of this Court with notice of entry.